Citation Nr: 0000210	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-08 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for residuals of 
amputation of the 3rd toe of the right foot.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for scars behind the 
ears.

6.  Entitlement to service connection for urinary bladder 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979 
and from August 1986 to September 1987, and service in the 
Army Reserve.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Denver Regional Office (RO) rating decisions which in May 
1997 denied service connection for bilateral pes planus, a 
chronic low back disability, scar formation behind both ears, 
chronic headaches, and urinary bladder infection; in May 1998 
the RO denied service connection for residuals of amputation 
of the 3rd right toe.


REMAND

By rating decision in May 1997, the RO denied the veteran's 
claim of service connection for urinary bladder infection.  
Timely notice of disagreement was received in July 1997, but 
a statement of the case (SOC) addressing that matter has not 
been issued to date.  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue him an 
SOC addressing the aforementioned issue.  See Holland v. 
Brown, 10 Vet. App. 433, 436 (1997) (vacating Board decision 
and remanding matter when VA failed to issue a SOC after 
claimant submitted timely NOD).  As no SOC appears to have 
been issued, the claim of service connection for urinary 
bladder infection remains pending in appellate status, see 
38 C.F.R. § 3.160(c) (1999), and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 
(1999); see also Manlincon v. West, 12 Vet. App. 238 (1999).

By rating decision in May 1998, the RO denied the veteran's 
claim of service connection for "3rd right toe amputation."  
Also in May 1998, the RO issued a statement of the case in 
response to the veteran's July 1997 notice of disagreement 
with regard to the May 1997 denial of service connection for 
pes planus, scars behind the ears, chronic headaches, and low 
back disability (but omitting the issue of service connection 
for urinary bladder infection, as discussed above), also 
listed as an issue on appeal, entitlement to service 
connection for 3rd right toe amputation.  However, as service 
connection for residuals of amputation of the 3rd right toe 
was not previously denied and appealed, the May 1998 
statement of the case incorrectly listed that matter as an 
issue on appeal.  38 U.S.C.A. § 7105.  However, his 
accredited representative's October 1998 VA Form 646 may be 
reasonably construed as a timely notice of disagreement with 
regard to the May 1998 denial of service connection for 3rd 
right toe amputation residuals.  Thus, that issue is now 
pending on appeal, see 38 C.F.R. § 3.160(c), and requires 
further action by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26; see also Manlincon, 12 Vet. App. 238.

In his June 1998 substantive appeal, the veteran requested a 
Travel Board hearing.  Although he appears to have failed to 
report for a Travel Board hearing in January 1999 (notice of 
which hearing was mailed to his address of record in November 
1998), he again requested a Travel Board hearing by May 1999 
letter to the RO.

The veteran's May 1999 request for another Travel Board 
hearing was granted and, by June 14, 1999 letter mailed to 
his address of record, the RO informed him that he was 
scheduled to appear for a Travel Board hearing on July 19, 
1999.  However, the June 14, 1999 letter was returned to the 
RO as undeliverable.  On July 8, 1999, the RO obtained his 
new address and, on that date (July 8), a Travel Board 
hearing notification letter was re-mailed to his new address.  
Although a hand-written note on the July 8, 1999 notification 
letter to the veteran indicates that he failed to appear for 
his July 19, 1999 hearing, he was not provided a 30-day 
advance notice of the time and place of the Travel Board 
hearing.  See 38 C.F.R. § 19.76 (1999).  Thus, to ensure full 
compliance with due process requirements, a Travel Board 
hearing must be rescheduled.  38 C.F.R. §§ 20.703, 20.704 
(1999).  

Accordingly, this case is REMANDED for the following action:

1.  If the RO has not already done so, 
it should issue an SOC to the veteran 
and his representative, addressing the 
issues of service connection for urinary 
bladder infection and residuals of 
amputation of the 3rd toe of the right 
foot, and including citation to all 
relevant law and regulation pertinent to 
the claims.  The veteran and his 
representative must be advised of the 
time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should these 
issues be returned to the Board for 
further appellate consideration.

2.  In accordance with appropriate 
procedures, the RO should again schedule 
the veteran for a personal hearing 
before a traveling Member of the Board.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1999).

The case should then be returned to the Board review, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


